PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 16-1035


UNITED STATES OF AMERICA ex rel. PATRICK GERARD CARSON,

                  Plaintiff – Appellant,

            and

UNITED STATES OF AMERICA ex rel. CHRISTINE A. RIBIK,

                  Plaintiff,

            v.

MANOR CARE, INCORPORATED, a/k/a HCR Manor Care, Inc., d/b/a HCR
Manor Care; HCR MANOR CARE; HEARTLAND EMPLOYMENT SERVICES,
LLC,

                  Defendants – Appellees,

            and

MANOR CARE - FAIR OAKS OF FAIRFAX VA, LLC, d/b/a Manorcare Health
Services - Fair Oaks; MANOR CARE OF ARLINGTON VA, LLC, d/b/a
Manorcare Health Services - Arlington; MANOR CARE OF NORTH HILLS OF
PITTSBURGH PA, LLC, a/k/a ManorCare Health Services - North Hills; MANOR
CARE OF POTTSTOWN, PA, LLC, a/k/a ManorCare Health Services -
Pottstown; MANOR CARE OF POTTSVILLE PA, LLC, a/k/a ManorCare Health
Services - Pottsville; MANOR CARE OF SINKING SPRING PA, LLC, a/k/a
ManorCare Health Services - Sinking Spring; MANOR CARE OF SUNBURY PA,
LLC, a/k/a ManorCare Health Services - Sunbury; MANOR CARE OF WEST
READING PA, LLC, a/k/a ManorCare Health Services - West Reading North;
MANOR CARE OF WHITEHALL BOROUGH PA, LLC, a/k/a ManorCare
Health Services - Whitehall Borough; MANOR CARE OF WILLIAMSPORT PA
(SOUTH), LLC, a/k/a ManorCare Health Services - Williamsport South; MANOR
CARE OF YARDLEY PA, LLC, a/k/a ManorCare Health Services - Yardley;
MANOR CARE OF YEADON PA, LLC, a/k/a ManorCare Health Services -
Yeadon; MANOR CARE OF YORK (NORTH) INC., a/k/a Manor Care - North,
a/k/a ManorCare Health Services - York North; MANOR CARE OF YORK
(SOUTH) INC., a/k/a Manor Care - South, a/k/a ManorCare Health Services - York
South; MANOR CARE OF CHARLESTON, INC., a/k/a HCR ManorCare Health
Services - Charleston, a/k/a Manor Care, Incorporated; MANOR CARE OF
COLUMBIA, INC., a/k/a HCR Manor Care - Columbia, a/k/a Manor Care,
Incorporated; MANOR CARE OF LEXINGTON, INC., a/k/a Manor Care Nursing
and Rehab Center, a/k/a Manor Care, Incorporated; MANOR CARE OF
ABERDEEN SD, LLC, a/k/a ManorCare Health Services - Aberdeen; MANOR
CARE OF TENNESSEE, INC.; MANOR CARE OF DALLAS TX, LLC, a/k/a
ManorCare Health Services - Dallas; MANOR CARE OF FORTH WORTH TX,
LLC, a/k/a ManorCare Health Services - Fort Worth; MANOR CARE OF
HOUSTON TX, LLC, a/k/a ManorCare Health Services - Houston, a/k/a
ManorCare Health Services - Sharpview; MANOR CARE OF NORTH
RICHLAND HILLS TX, LLC, a/k/a ManorCare Health Services - North Richland
Hills; MANOR CARE OF SAN ANTONIO TX, LLC; MANOR CARE OF
WEBSTER TX, LLC; MANOR CARE OF ALEXANDRIA VA, LLC; MANOR
CARE OF IMPERIAL (RICHMOND VA), LLC; MANOR CARE OF
STRATFORD HALL (RICHMOND VA), LLC; MANOR CARE HEALTH
SERVICES OF WASHINGTON INC.; MANOR CARE OF GIG HARBOR WA,
LLC; MANOR CARE OF LYNWOOD WA, LLC; MANOR CARE OF
TACOMA WA, LLC; MANOR CARE OF APPLETON WI, LLC; MANOR
CARE OF FOND DU LAC WI, LLC; MANOR CARE OF GREEN BAY WI
(EAST), LLC; MANOR CARE OF KENOSHA WI, LLC; MANOR CARE OF
PEWAUKEE WI, LLC; CARLYLE GROUP, a/k/a Carlyle - Manorcare;
CARLYLE MC PARNERS, L.P.; CARLYLE PARTNERS V MC, L.P.;
MANORCARE HEALTH SERVICES OF ARIZONA, INC.; HEATHER MANOR
CARE CENTER, INC., a/k/a Heather Manor Nursing and Rehab Center; STELLA
MANOR CARE CENTER, INC.; MANOR CARE OF CALIFORNIA INC.;
BROADWAY MANOR CARE CENTER, INC.; CARLYLE PARTNERS, LLC;
CARLYLE GROUP LLC; DESERT MANOR CARE CENTER LP;
FREDERICKA MANOR CARE CENTER, INC.; KINGSLEY MANOR CARE
CENTER, INC.; MANOR CARE OF CITRUS HEIGHTS CA, LLC; MANOR
CARE OF FOUNTAIN VALLEY CA, LLC; MANOR CARE OF SUNNYVALE
CA, LLC; MANOR CARE OF HEMET CA, LLC; MANOR CARE OF PALM
DESERT CA, LLC; MANOR CARE HEALTH SERVICES - TICE VALLEY;
MANOR CARE OF RANCHO BERNARDO CA, LLC; PINE MANOR CARE
HOME, INC.; PLEASANT MANOR CARE HOMES, INC.; WALNUT MANOR
CARE CENTER, INC.; VALENCIA MANOR CARE, INC.; VILLA MANOR
CARE CENTER, INC.; ASHLEY MANOR CARE CENTERS, INC.; BERKLEY
MANOR CARE CENTER, INC.; CCF - MANOR CARE, LLC; COLUMBINE
MANOR CARE CENTER, INC.; GRACE MANOR CARE CENTER, a/k/a

                                         2
Burlington Nursing Home, LLC; HRC MANOR CARE MEDICAL SERVICES
OF FLORIDA, INC.; LAUREL MANOR CARE CENTER, INC.; MANOR CARE
HEALTH SERVICES - BOULDER, a/k/a Manorcare Health Services,
Incorporated, f/k/a ManorCare Health Services of Colorado; MANOR CARE
HEALTH SERVICES - DENVER, a/k/a Manorcare Health Services, Incorporated;
VALLEY MANOR CARE CENTER, INC.; WHEATRIDGE MANOR CARE
CENTER; PILGRIM MANOR CARE CENTER, INC.; WESTFIELD MANOR
CARE CENTER, INC.; MANOR CARE HEALTH SERVICES - PIKE CREEK;
MANOR CARE HEALTH SERVICES - WILMINGTON; MANOR CARE OF
BOCA RATON, INC., a/k/a Manor Care of Boca Raton FL, LLC; MANOR CARE
OF BOYNTON BEACH, INC., a/k/a ManorCare Services of Boynton Beach FL,
LLC; MANOR CARE OF BREVARD, INC.; MANOR CARE OF BROWARD,
INC.; MANOR CARE - CARROLLWOOD OF TAMPA FL, LLC, a/k/a
ManorCare Health Services-Carrollwood of Tampa Florida; MANOR CARE OF
DELRAY BEACH FL, LLC, a/k/a ManorCare Health Services - Delray; MANOR
CARE OF DUNEDIN FL, LLC; MANOR CARE OF FORT MYERS, INC., a/k/a
ManorCare Health Services of Fort Myers, Inc.; MANOR CARE - LELY PALMS
OF NAPLES FL (SH), LLC; MANOR CARE OF PALM HARBOR FL, LLC,
a/k/a ManorCare Health Services - Palm Harbor; MANOR CARE OF
PLANTATION, INC., a/k/a ManorCare Health Services of Plantation, Inc.;
MANOR CARE OF SARASOTA, INC., a/k/a ManorCare Nursing Center of
Sarasota FL, LLC; MANOR CARE OF VENICE FL, LLC; MANOR CARE OF
WEST PALM BEACH FL, LLC, a/k/a ManorCare Health Services - West Palm
Beach; MANOR CARE OF WINTER PARK FL, LLC, a/k/a ManorCare Health
Services - Winter Park; MANOR CARE HEALTH SERVICES OF GEORGIA,
INC.; GCI VALLEY MANOR CARE HEALTH CENTER; MANOR CARE OF
COVINGTON, LLC; MANOR CARE OF MARIETTA GA, LLC, a/k/a
ManorCare of Marietta Nursing and Rehab; MANOR CARE REHABILITATION
CENTER OF DECATUR GA, LLC, a/k/a ManorCare Nursing and Rehab Center -
Decatur, a/k/a ManorCare Health Services - Decatur; MANOR CARE OF
ARLINGTON HEIGHTS IL, LLC, a/k/a ManorCare Health Services - Arlington
Heights; MANOR CARE OF CHAMPAIGN IL, LLC, a/k/a ManorCare Health
Services - Champaign; MANOR CARE OF ELGIN IL, LLC; MANOR CARE OF
ELK GROVE VILLAGE IL, LLC, a/k/a ManorCare Health Services - Elk Grove
Village; MANOR CARE OF HIGHLAND PARK IL, LLC, a/k/a ManorCare of
Highland Park; MANOR CARE OF HINSDALE IL, LLC, a/k/a ManorCare of
Hinsdale; MANOR CARE OF HOMEWOOD IL, LLC, a/k/a ManorCare Health
Services - Homewood; MANOR CARE OF KANKAKEE IL, LLC, a/k/a
ManorCare Health Services - Kankakee; MANOR CARE OF LIBERTYVILLE IL,
LLC, a/k/a ManorCare Health Services - Libertyville; MANOR CARE OF
NAPERVILLE IL, LLC, a/k/a ManorCare Health Services - Naperville; MANOR
CARE OF NORTHBROOK IL, LLC, a/k/a ManorCare Health Services -
Northbrook; MANOR CARE OF OAK LAWN (EAST) IL, LLC, a/k/a ManorCare

                                      3
Health Services - Oak Lawn East; MANOR CARE OF OAK LAWN (WEST) IL,
LLC; MANOR CARE HEALTH SERVICES - SKOKIE IL; MANOR CARE OF
PALOS HEIGHTS (EAST) IL, LLC; MANOR CARE OF PALOS HEIGHTS
(WEST) IL, LLC; MANOR CARE OF ROLLING MEADOWS IL, LLC; MANOR
CARE OF SOUTH HOLLAND IL, LLC; MANOR CARE OF WESTMONT IL,
LLC; MANOR CARE OF WILMETTE IL, LLC; RUTLEDGE MANOR CARE
HOME, INC.; MANOR CARE - ANDERSON, INDIANA; MANOR CARE OF
PRESTWICK AVON IL, LLC, a/k/a ManorCare Health Services - Prestwick;
MANOR CARE HEALTH SERVICES - SUMMER TRACE; MANOR CARE
HEALTH SERVICES - INDY SOUTH; MANOR CARE OF CEDAR RAPIDS
IA, LLC, a/k/a ManorCare Health Services- Cedar Rapids; MANOR CARE OF
DAVENPORT IA, LLC, a/k/a ManorCare Health Services - Davenport; MANOR
CARE OF DUBUQUE IA, LLC, a/k/a ManorCare Health Services - Dubuque;
MANOR CARE OF WATERLOO IA, LLC, a/k/a ManorCare Health Services -
Waterloo; MANOR CARE OF WEST DES MOINES IA, LLC, a/k/a ManorCare
Health Services - West Des Moines; MANOR CARE OF UTICA RIDGE IA, LLC,
a/k/a ManorCare Health Services - Utica Ridge; GREENWOOD MANORCARE
CENTER, INC.; LINN MANORCARE CENTER, INC.; NORTHBROOK
MANORCARE CENTER, INC.; TABOR MANORCARE CENTER INC.;
MANORCARE HEALTH SERVICES OF KANSAS INC.; MANOR CARE OF
OVERLAND PARK KANSAS, LLC, a/k/a ManorCare Health Services - Overland
Park; MANOR CARE OF WICHITA KANSAS, LLC, a/k/a ManorCare Health
Services - Wichita; MANORCARE OF KENTUCKY, INC.; MANORCARE OF
MT. HOLLY, INC.; WOODCREST MANOR CARE CENTER, INC.;
MANORCARE OF ST. MATTHEWS MANOR, INC.; MANORCARE HEALTH
SERVICES - BETHESDA, a/k/a Manor Care of Bethesda MD, LLC, f/k/a Manor
Care of Bethesda Inc.; MANORCARE HEALTH SERVICES - CHEVY CHASE,
a/k/a Manor Care of Chevy Chase MD, LLC; MANORCARE HEALTH
SERVICES - DULANEY, a/k/a Manor Care - Dulany MD, LLC; MANORCARE
FOUNDATION INC., a/k/a HCR ManorCare Foundation Inc.; MANORCARE
HEALTH SERVICES - LARGO, a/k/a Manor Care of Largo MD, LLC, f/k/a
Manor Care of Largo Inc.; MANORCARE HEALTH SERVICES - POTOMAC,
a/k/a Manor Care of Potomac MD, LLC; MANORCARE HEALTH SERVICES -
ROLAND PARK, a/k/a Manor Care - Roland Park; MANORCARE HEALTH
SERVICES - ROSSVILLE, a/k/a Manor Care - Rossville MD, LLC;
MANORCARE HEALTH SERVICES - RUXTON, a/k/a Manor Care Ruxton MD,
LLC; MANORCARE HEALTH SERVICES - SILVER SPRING, a/k/a Manor
Care of Silver Spring MD, LLC; MANORCARE HEALTH SERVICES -
TOWSON, a/k/a Manor Care of Towson, LLC; MANORCARE HEALTH
SERVICES - WHEATON, a/k/a Manor Care of Wheaton MD, LLC;
MANORCARE HEALTH SERVICES - WOODBRIDGE VALLEY; ARBOR
MANOR CARE CENTER, INC.; COUNTRY MANOR CARE CENTER, INC.;
MANORCARE NURSING AND REHABILITATION CENTER; COLUMBIA

                                     4
MANOR CARE CENTER, INC.; GRANDVIEW MANOR CARE CENTER,
INC.; KIRKSVILLE MANOR CARE CENTER, INC.; LABELLE MANOR
CARE CENTER, INC.; MANORCARE HEALTH SERVICES - FLORISSANT,
a/k/a Manor Care of Florissant MO, LLC; MANORCARE HEALTH SERVICES -
SPRINGFIELD, a/k/a Manor Care of Springfield MO, LLC; REDWOOD
MANOR CARE CENTER, INC.; MANORCARE HEALTH SERVICES - RENO,
a/k/a Manor Care of Reno NV, LLC; MANORCARE HEALTH SERVICES -
WINGFIELD HILLS, a/k/a Manor Care of Wingfield Hills NV, LLC;
RIVERVIEW MANOR CARE CENTER, INC.; KING MANOR CARE AND
REHABILITATION CENTER, INC.; MANORCARE HEALTH SERVICES -
CHERRY HILL, a/k/a Manor Care of Cherry Hill NJ, LLC; MANORCARE
HEALTH SERVICES - MOUNTAINSIDE; MANORCARE HEALTH
SERVICES - NEW PROVIDENCE, a/k/a Manor Care of New Providence NJ,
LLC; MANORCARE HEALTH SERVICES - VOORHEES, a/k/a Manor Care of
Voorhees NJ, LLC; MANORCARE HEALTH SERVICES - WASHINGTON
TOWNSHIP, a/k/a Manor Care of Washington Township NJ, LLC;
MANORCARE HEALTH SERVICES - WEST DEPTFORD, a/k/a Manor Care of
West Deptford NJ, LLC; STRATFORD MANOR CARE AND
REHABILITATION CENTER, INC.; MANORCARE HEALTH SERVICES -
PINEHURST, a/k/a Manor Care of Pinehurst, Inc., a/k/a Manor Care of Pinehurst
NC, LLC; MANOR CARE OF FARGO ND, LLC, a/k/a ManorCare Health
Services - Fargo; MANOR CARE OF MINOT ND, LCL, a/k/a ManorCare Health
Services - Minot; HRC MANORCARE PROPERTIES, LLC; HRC MANOR
CARE FOUNDATION INC.; HILLCREST MANOR CARE CENTER, INC.;
MANOR CARE OF AMERICA, INC.; MANOR CARE OF AKRON OH, LLC,
a/k/a ManorCare Health Services - Akron; MANOR CARE - BELDEN VILLAGE
OF CANTON OH, LLC, a/k/a ManorCare Health Services - Belden Village of
Canton; MANORCARE HEALTH SERVICES - BARBERTON; MANOR CARE
OF CENTERVILLE, INC., a/k/a Heartland of Centerville, a/k/a HRC ManorCare -
Centerville; MANOR CARE - EUCLID BEACH OF CLEVELAND OH, LLC,
a/k/a ManorCare Health Services - Euclid Beach; MANORCARE SERVICES -
LAKE SHORE, a/k/a Manor Care at Lake Shore; MANOR CARE MT. AIRY,
a/k/a Heartland of Mt. Airy; MANOR CARE OF MAYFIELD HEIGHTS OH,
LLC, a/k/a ManorCare Health Services - Mayfield Heights; MANOR CARE OF
NORTH OLMSTEAD OH, LLC, a/k/a ManorCare Health Services - North
Olmstead; MANOR CARE OF PARMA OH, LLC, a/k/a ManorCare Health
Services - Parma; MANOR CARE PROPERTIES, INC.; MANORCARE
HEALTH SERVICES - ROCKY RIVER, a/k/a Manor Care of Rocky River OH,
LLC; MANOR CARE AT SYCAMORE GLENN; MANOR CARE OF
WESTERVILLE OH, LLC, a/k/a ManorCare Health Services - Westerville;
MANOR CARE OF WILLOUGHBY OH, LLC, a/k/a ManorCare Health Services
- Willoughby; OAKHILL MANOR CARE CENTER, INC.DEF; PICKAWAY
MANOR CARE CENTER, INC.; MANOR CARE OF MIDWEST CITY OK,

                                        5
LLC, a/k/a ManorCare Health Services - Midwest City; MANOR CARE OF
OKLAHOMA CITY (NORTHWEST), LLC, a/k/a ManorCare Health Services -
Northwest; MANOR CARE OF OKALAHOMA CITY (SOUTHWEST), LLC,
a/k/a ManorCare Health Services - Southwest; MANOR CARE OF TULSA OK,
LLC, a/k/a ManorCare Health Services - Tulsa; DEVON MANOR
CORPORATION, a/k/a Manor Care at Devon; MANOR CARE OF
ALLENTOWN PA, LLC, a/k/a ManorCare Health Services - Allentown; MANOR
CARE OF BETHEL PARK PA, LLC, a/k/a ManorCare Health Services - Bethel
Park; MANOR CARE OF BETHLEHEM PA (2021), LLC, a/k/a ManorCare
Health Services - Bethlehem (2021); MANOR CARE OF BETHLEHEM PA
(2029), LLC, a/k/a ManorCare Health Services - Bethlehem (2029); MANOR
CARE OF CAMP HILL PA, LLC, a/k/a ManorCare Health Services - Camp Hill;
MANOR CARE OF CARLISLE PA, LLC, a/k/a ManorCare Health Services -
Carlisle; MANOR CARE OF CHAMBERSBURG PA, LLC, a/k/a ManorCare
Health Services - Chambersburg; MANOR PARK OF DALLASTOWN PA, LLC,
a/k/a ManorCare Health Services - Dallastown, a/k/a ManorCare Health Services -
Camp Hill; MANOR CARE OF EASTON PA, LLC, a/k/a ManorCare Health
Services - Easton; MANOR CARE OF ELIZABETHTOWN, LLC, a/k/a
ManorCare Health Services - Elizabethtown; MANOR CARE - GREENTREE OF
PITTSBURGH PA, LLC, a/k/a ManorCare Health Services - Greentree; MANOR
CARE HEALTH SERVICES - HARRISBURG, a/k/a Manor Healthcare Corp.;
MANOR CARE OF HUNTINGDON VALLEY PA, LLC, a/k/a ManorCare Health
Services - Huntington Valley; MANOR CARE OF JERSEY SHORE PA, LLC,
a/k/a ManorCare Health Services - Jersey Shore; MANOR CARE KING OF
PRUSSIA PA, LLC, a/k/a ManorCare Health Services - King of Prussia; MANOR
CARE OF KINGSTON PA, LLC, a/k/a ManorCare Health Services - Kingston;
MANOR CARE - KINGSTON COURT OF YORK PA, LLC, a/k/a ManorCare
Health Services - Kingston Court; MANOR CARE OF LANCASTER PA, LLC,
a/k/a ManorCare Health Services - Lancaster; MANOR CARE LANSDALE OF
MONTGOMERY PA, LLC, a/k/a ManorCare Health Services - Lansdale;
MANOR CARE OF LAURELDALE PA, LLC, a/k/a ManorCare Health Services -
Laureldale; MANOR CARE OF LEBANON PA, LLC, a/k/a ManorCare Health
Services - Lebanon; MANOR CARE OF MCMURRAY PA, LLC, a/k/a
ManorCare Health Services - McMurray; MANOR CARE OF MONROEVILLE
PA, LLC, a/k/a ManorCare Health Services - Monroeville; MANOR CARE OF
PLATTEVILLE WI, LLC; MANOR CARE OF SHAWANO (EAST) WI, LLC;
MANOR CARE OF SHAWANO (WEST) WI, LLC; HCR MANORCARE,

                   Defendants.




                                         6
Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:09-cv-00013-CMH-TCB)


Argued: December 7, 2016                                    Decided: March 16, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed in part and vacated and remanded in part by published opinion. Judge Agee
wrote the opinion, in which Judge Shedd and Judge Diaz joined.


ARGUED: William Louis Hurlock, MUELLER LAW LLC, Montclair, New Jersey, for
Appellant. James Christopher Martin, REED SMITH LLP, Pittsburgh, Pennsylvania, for
Appellees. ON BRIEF: Christopher P. Furlong, MUELLER LAW LLC, Montclair,
New Jersey; L. Kendall Satterfield, Robert Wilson, Rosalee B.C. Thomas,
FINKELSTEIN, THOMPSON LLP, Washington, D.C., for Appellant. Eric A. Dubelier,
Katherine J. Seikaly, Washington, D.C., Colin E. Wrabley, M. Patrick Yingling, REED
SMITH LLP, Pittsburgh, Pennsylvania, for Appellees.




                                         7
AGEE, Circuit Judge:

       Patrick Gerard Carson filed a qui tam suit on behalf of the United States and

several states under the False Claims Act (“FCA”) and the state equivalents, claiming that

his employer, HCR Manor Care, and related companies, Manor Care, Inc. and Heartland

Employment Services, LLC, (collectively, “Manor Care”) were overbilling the respective

governments for medical services. Carson included a separate claim of retaliation in his

complaint, alleging that his employment was terminated after he notified his employer of

the alleged overbilling. The district court dismissed the complaint in its entirety under

the FCA’s first-to-file rule. For the reasons below, we affirm in part and vacate and

remand in part.



                                               I.

       In January 2009, Christine A. Ribik filed a qui tam suit under seal in the Eastern

District of Virginia on behalf of the United States against Manor Care. 1 As a former

occupational therapist for Manor Care’s nursing facilities, Ribik alleged that she

“witnessed therapists and other staff members commit numerous offenses in violation of

Medicare regulations, which give rise to violations of the False Claims Act.” J.A. 49.

The complaint alleged that Manor Care inflated its revenues through overbilling

Medicare for “skilled physical therapy and rehabilitation” costs. J.A. 52. Ribik claimed


       1
           The plethora of companies in this case’s caption, excluding those defined above as
“Manor Care,” and listed only as “defendants,” were defendants only in Ribik’s suit and thus not
a part of this appeal.


                                               8
that Manor Care regularly and fraudulently classified its patients as needing more

physical therapy than necessary and instructed its physical therapists to spend more time

than needed with the patients, resulting in higher Medicare payments. She also alleged

that Manor Care sent some patients to physical or occupational therapy who did not need

it at all and refused to discharge patients for whom physical therapy was no longer useful.

Ribik amended her complaint in April 2011.

       In September 2011, Carson filed a qui tam suit under seal in the Eastern District of

Virginia on behalf of the United States and several individual states 2 against Manor Care

under the FCA and the state-equivalent statutes. The suit sought

       to recover on behalf of the Government damages and civil penalties arising
       from false or fraudulent claims that Defendants submitted or caused to be
       submitted to federal Government-funded health insurance programs for
       skilled nursing facility stays and the therapies administered during those
       stays to Government-funded health insurance including, but not limited to,
       Medicare, Medicaid, TRICARE/CHAMPUS and FEHBP beneficiaries.

J.A. 132. Carson alleged that Manor Care had committed fraud upon the government

through its billing practices, including “(a) Overbill[ing] for therapy services provided;

(b) Bill[ing] for therapy services not provided; (c) Bill[ing] non-skilled activities as

skilled therapy; and (d) Bill[ing] for unreasonable, unnecessary and at times harmful

therapy.” J.A. 132. The complaint also alleged that Manor Care spent more time than

necessary with patients to increase billing and “postponed the discharge of patients for

days and sometimes weeks longer than medically appropriate.”               J.A. 133.    Carson

       2
        The states include: California, Colorado, Delaware, Florida, Georgia, Illinois, Indiana,
Maryland, Michigan, Nevada, New Jersey, North Carolina, Oklahoma, Texas, Virginia, and
Wisconsin.


                                               9
claimed that he witnessed these practices while working for Manor Care’s nursing

facilities as a physical therapist assistant.

       Carson also made a claim of retaliation under the FCA, alleging that his

“employment with [Manor Care] was terminated in November of 2009 due to his

repeated complaints about the fraudulent billing practices concerning patients associated

with Government funded health programs including, but not limited to, Medicare and

Medicaid.” J.A. 163. The complaint stated that Carson informed management, human

resources, and the corporate office of the “continued billing fraud” in February 2007 and

multiple times in 2009, with a final complaint to Manor Care’s corporate compliance

office in November 2009. J.A. 164. He was fired less than a week later. Manor Care

stated that Carson’s employment “was terminated for changing a plan of care in violation

of [state law],” given that “only a physical therapist may change a treatment goal within a

plan of care.” J.A. 164. Carson was not a licensed physical therapist. However, Carson

claimed this reason was merely pretext, especially since “the goal changed by [Carson]

was approved by the physical therapist, consistent with the practice utilized by [Manor

Care].” J.A. 164.

       Carson filed an amended complaint with twenty-five causes of action in May

2015; the only change from the original complaint was to remove certain defendants.

Claims one through eight were qui tam claims under the FCA, including a conspiracy

claim. The ninth was an FCA retaliation claim. The remaining causes of action were

brought under the various state FCA-equivalent statutes.



                                                10
       Ribik and Carson’s cases were consolidated in June 2012, and a third case 3 was

added in November 2014. The United States Government filed a notice of election to

intervene in the consolidated case in December 2014, and its “Consolidated Complaint in

Intervention” was filed in April 2015. In July 2015, Manor Care filed a motion to

dismiss the Government’s complaint, arguing that the complaint failed to state a claim

pursuant to Federal Rule of Civil Procedure 12(b)(6) and was improperly pleaded under

Federal Rule of Civil Procedure 9(b). The district court denied the motion.

       Manor Care then filed a motion to dismiss Carson’s amended complaint. Among

other arguments, Manor Care contended that the FCA and Michigan qui tam claims were

barred by the first-to-file rule, and the FCA and all the state-equivalent qui tam claims,

save the Wisconsin claim, were barred because they were based on public disclosure.

Further, Manor Care argued that all claims failed because they were not “plausibly or

sufficiently pleaded . . . pursuant to Rules 12(b)(6) and 9(b).” J.A. 563. The district

court granted the motion in December 2015 in a three-page order, concluding that

Carson’s complaint was “based upon the same material elements of alleged fraud” as

Ribik’s complaint, and therefore the FCA’s first-to-file rule barred all of Carson’s claims.

J.A. 638. The court dismissed Carson’s complaint in its entirety for lack of subject

matter jurisdiction. Carson filed a timely notice of appeal, and we have jurisdiction

pursuant to 28 U.S.C. § 1291.

       3
         This case was filed by Marie Slough in the Eastern District of Michigan on behalf of the
United States in August 2010. The parties did not provide her complaint in the joint appendix.
Because we find that Carson’s complaint was preempted by Ribik’s complaint, it is unnecessary
to discuss Slough’s complaint.


                                               11
                                               II.

       The Court reviews a dismissal for lack of subject matter jurisdiction and questions

of statutory interpretation de novo. Wu Tien Li-Shou v. United States, 777 F.3d 175, 179

(4th Cir.), cert. denied, 136 S. Ct. 139 (2015) (subject matter jurisdiction); Tankersley v.

Almand, 837 F.3d 390, 395 (4th Cir. 2016) (statutory interpretation). “We may affirm on

any grounds supported by the record, notwithstanding the reasoning of the district court.”

Tankersley, 837 F.3d at 395. 4



                                              III.

       Carson’s amended complaint alleged FCA qui tam claims, an FCA retaliation

claim, and state fraud claims similar to an FCA qui tam claim. We address each in turn.

                                               A.

       A private citizen may bring a civil action on behalf of the federal government for

violation of the FCA. 31 U.S.C. § 3730(b). The FCA “encourag[es] citizens to act as

whistleblowers, [while] also seek[ing] to prevent parasitic lawsuits based on previously

disclosed fraud.” United States ex rel. Carter v. Halliburton Co., 710 F.3d 171, 181 (4th

Cir. 2013), aff’d in part, rev’d in part on other grounds sub nom. Kellogg Brown & Root

Servs., Inc. v. United States ex rel. Carter, 135 S. Ct. 1970 (2015). The Government may

intervene in the action or allow the person filing the suit, called a relator, to proceed. 31

U.S.C. § 3730(b)(4). If the Government intervenes, the relator “shall have the right to

       4
         We have omitted internal quotation marks, alterations, and citations here and throughout
this opinion, unless otherwise noted.


                                               12
continue as a party to the action.” Id. § 3730(c)(1). Notably, “[w]hen a person brings an

action under [the qui tam] subsection, no person other than the Government may

intervene or bring a related action based on the facts underlying the pending action.” Id.

§ 3730(b)(5).    The purpose of this restriction, known as the first-to-file rule, “is to

provide incentives to relators to promptly alert the government to the essential facts of a

fraudulent scheme,” United States ex rel. Wilson v. Bristol-Myers Squibb, Inc., 750 F.3d
111, 117 (1st Cir. 2014), while also keeping in mind the FCA’s goal of maintaining the

“balance between encouraging citizens to report fraud and stifling parasitic lawsuits,”

United States ex rel. LaCorte v. Wagner, 185 F.3d 188, 191 (4th Cir. 1999).

         The Court applies the “material elements test” in determining whether a later-filed

complaint is based on the facts underlying a previously-filed complaint. Carter, 710 F.3d

at 182. The material elements tests bars a later suit “if it is based upon the same material

elements of fraud as the earlier suit, even though the subsequent suit may incorporate

somewhat different details.” Id.; see also Grynberg v. Koch Gateway Pipeline Co., 390
F.3d 1276, 1279 (10th Cir. 2004) (stating that the first-to-file rule applies when “a

subsequent complaint raises the same or a related claim based in significant measure on

the core fact or general conduct relied upon in the first qui tam action”). “[D]ifferences

in specifics—such as geographic location or added facts—will not save a subsequent

case.”    Carter, 710 F.3d at 181.     A belated “relator who merely adds details to a

previously exposed fraud does not help reduce fraud or return funds to the federal fisc,

because once the government knows the essential facts of a fraudulent scheme, it has

enough information to discover related frauds.” United States ex rel. Branch Consultants

                                             13
v. Allstate Ins. Co., 560 F.3d 371, 378 (5th Cir. 2009). If a court finds that the particular

action before it is barred by the first-to-file rule, the court lacks subject matter jurisdiction

over the later-filed matter. Carter, 710 F.3d at 181. In that circumstance, the court must

dismiss the action under Federal Rule of Civil Procedure 12(h)(3): “If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”

       Carson argues that his “allegations go well beyond [Ribik’s] allegations and

include improper conduct that is wholly additional to anything contained in any

previously filed complaints.” Opening Br. 11. While he contends that the district court

conducted only a “cursory review of the allegations generally,” Opening Br. 12, our

review is not cursory, yet we arrive at the same result. Indeed, Carson’s claims are

essentially the same as those found in Ribik’s complaint. The shared contention of both

complaints is that Manor Care implemented a scheme of overbilling for medical and

physical therapy costs in order to defraud the Government. A comparison of the two

complaints reveals how similar they are. See United States ex rel. Heath v. AT&T, Inc.,

791 F.3d 112, 121 (D.C. Cir. 2015) (“Similarity is assessed by comparing the complaints

side-by-side, and asking whether the later complaint alleges a fraudulent scheme the

government already would be equipped to investigate based on the first complaint.”).

Compare J.A. 118–24 (Ribik’s complaint), with J.A. 279–90 (Carson’s complaint).

       Ribik claimed that she “observed various fraudulent and improper practices related

to billing and provision of Medicare related benefits.” J.A. 119. Her complaint stated

that Manor Care “classified various patients in high and ultra high RUG classifications,

                                               14
even when their physical condition did not warrant the need for such extensive services.”

J.A. 119. 5 Ribik alleged that Manor Care “encouraged their physical therapy staff to

maximize the number of minutes that they would spend with a patient during a reference

period (the period of time used to determine a RUG level),” resulting in physical,

occupational, and speech therapy continuing beyond what the patients needed. J.A. 119.

She claimed that Manor Care “submitted billing to Medicare for patients who simply did

not require skilled physical or occupational therapy” and “failed to discharge patients

who were ready for discharge to outpatient services, so they could bill Medicare for

skilled therapy that was no longer necessary.” J.A. 120. The complaint stated that Ribik

observed Manor Care employees “co-treating occupational therapy patients with a

physical therapist, yet reporting the time separately to increase costs to Medicare.” J.A.

121. Further, she alleged that Manor Care had practices of “billing treatment time even

when patients were not engaged in treatment but were asleep, walking to treatment,

toileting, or because of dementia, were actively resisting care,” “falsely stating that

treatments were performed when in fact a patient had not been given treatment,” and

“billing for services which were not medical [sic] necessary or appropriate for patients,

including use of peg boards and pumpkin carving.” J.A. 121–22. Also, Ribik claimed

that Manor Care instructed its employees to “plac[e] patients, who could independently

ambulate in excess of 150 feet and perform their acts of daily living in skilled therapy

programs when they did not qualify for or require such services.”             J.A. 122.    She

       5
         Patients covered by Medicare are classified into resource utilization groups, or RUGs,
based on their treatment needs.


                                              15
maintained that Manor Care employees “would pull patients from the general nursing

home who were not eligible for physical therapy,” particularly “individuals with

advanced Alzheimer’s disease or dementia,” in order to bill for unneeded services. J.A.

123. Finally, Ribik alleged that Manor Care “encouraged and assented to these [illegal]

activities by providing incentives and bonuses to those Directors at [Manor Care’s]

facilities who had the highest utilization rates.” J.A. 124.

       Much like Ribik, Carson claimed that Manor Care “utilized improper billing

practices and methodologies to present or cause to be presented false claims to the

Government for payments under the Government-funded health insurance programs.”

J.A. 279. He alleged that Manor Care instructed its staff to “indiscriminately shift

minutes amongst the three therapy disciplines (physical, occupational and speech), to

capture all prescribed minutes from patients from Government funded health programs,”

so that Manor Care’s facilities “would not lose a high RUG category.” J.A. 281. The

Carson complaint also stated that Manor Care’s employees would “often continue to treat

patients who have already attained their treatment goals and/or patients whose treatment

goals are clearly unattainable,” that “[m]ost patients at the Facility who receive physical

therapy also receive occupational therapy, regardless of medical need,” and that Manor

Care “often delay[ed] the discharge of patients from the Facility for days and sometimes

weeks longer than medically necessary,” all in order to increase billing. J.A. 285, 288.

Carson alleged that “co-treatment sessions were double-billed” and that Manor Care

employees “routinely bill[ed] for therapy that was refused by the patient and/or not even

attempted by the Staff Member,” made claims for patients “not actively engaged [in]

                                             16
therapy,” and billed for various non-skilled services and “activities designed to motivate

and entertain the patients,” such as “singing Christmas carols.” J.A. 282–84. In addition,

he maintained that Manor Care employees provided excessive therapy “to Alzheimer’s

patients and patients suffering from other forms of dementia.” J.A. 285. Finally, Carson

alleged that Manor Care employees were rewarded with “free lunch” for reaching a

“corporate goal” of utilizing certain treatments. J.A. 286.

       It is clear that Carson’s allegations are materially similar to those found in Ribik’s

complaint. He attempts to distinguish his complaint by arguing that he is the sole relator

to argue that Manor Care “improperly increased their billings to Government-funded

health programs” by “consistently administering modalities like electric stimulation,

diathermy, and ultra sound to inappropriate patients.” Opening Br. 12. While Carson

maintains that these “modalities” somehow constitute schemes different from those

alleged in Ribik’s complaint, those treatments fall under Ribik’s general claim that

Manor Care billed the Government for unnecessary treatment. The allegations in Ribik’s

earlier-filed complaint “provide the government with enough knowledge of essential facts

of the scheme to discover related fraud.” See Carter, 710 F.3d at 182. Neither Carson’s

factual additions nor the fact that his experience took place in Pennsylvania, as opposed

to Ribik’s experience in Virginia, saves him from the first-to-file bar. See id. at 181.

Carson “has not managed to avoid § 3730(b)(5)’s first-to-file bar simply by alleging

additional facts relating to how [Manor Care overbilled the Government], even though

some of those specific allegations were not mentioned in [Ribik’s] complaint.” See

Grynberg, 390 F.3d at 1280; see also Branch Consultants, 560 F.3d at 378 (“Any

                                             17
construction of § 3730(b)(5) that focused on the details of the later-filed action would

allow an infinite number of copycat qui tam actions to proceed so long as the relator in

each case alleged one additional instance of the previously exposed fraud.”).

       Alternatively, and even assuming Carson’s complaint contains substantially the

same claims as Ribik’s, he argues that his complaint should not be dismissed because the

district court consolidated his claims with Ribik’s. Because the Government intervened

in the consolidated action, Carson argues that his claims survive application of the first-

to-file bar. While a novel argument, it has no merit. The FCA does not make an

exception to the first-to-file rule for consolidated complaints. The first-to-file rule is “an

absolute, unambiguous exception-free rule.” Carter, 710 F.3d at 181. The statute is

clear: “[w]hen a person brings an action under this subsection, no person other than the

Government may intervene or bring a related action based on the facts underlying the

pending action.” 31 U.S.C. § 3730(b)(5) (emphasis added). The statute does not read

that “no person other than the Government may intervene or bring a related action based

on the facts underlying the pending action unless that person’s case is consolidated with

the earlier-filed case.” Carson has not directed the Court to any authority supporting his

unique position, which contravenes the plain language of the statute. See United States

ex rel. LaCorte v. SmithKline Beecham Clinical Labs., Inc., 149 F.3d 227, 237 (3d Cir.

1998) (stating that “Merena filed his complaint before any of the other consolidated

relators, and . . . § 3730(b)(5) therefore would bar any claims in the [other] complaints

[consolidated with Merena’s] that repeat Merena’s allegations”); see also United States

ex rel. McLain v. Fluor Enters., Inc., Nos. 06-11229, 09-4191, 2014 WL 1796693 (E.D.

                                             18
La. May 6, 2014) (dismissing individual claims after consolidation because of the first-to-

file rule); United States ex rel. Simpson v. Bayer Corp., No. 05-3895(JLL), 2012 WL
3600302 (D.N.J. Aug. 21, 2012) (same); United States ex rel. Denenea v. Allstate Ins.

Co., No. 07-2795, 2011 WL 231780 (E.D. La. Jan. 24, 2011) (same).                        Carson’s

alternative argument fails under the plain language of the FCA.

       Accordingly, the district court properly determined that it lacked subject matter

jurisdiction over Carson’s qui tam action under the FCA. 6


       6
           Carson also argues that the district court erred by refusing to allow him to amend his
complaint upon dismissal. We review the district court’s decision to deny leave to amend for
abuse of discretion. See Drager v. PLIVA USA, Inc., 741 F.3d 470, 474 (4th Cir. 2014). Carson
requested to amend the complaint only in his response to Manor Care’s motion to dismiss.
Despite being put on notice of the deficiencies in his complaint by Manor Care’s motion, Carson
only argued that “all of the Defendants’ arguments, if viable, appear to be curable largely
through scriveners’ additions.” J.A. 618. He did not properly file a motion to amend under
Federal Rule of Civil Procedure 15 or submit a proposed amended complaint. Therefore, the
district court did not abuse its discretion in denying leave to amend. See Drager, 741 F.3d at 474
(holding that, “[r]egardless of the merits of the desired amendment, a district court does not
abuse its discretion by declining to grant a motion that was never properly made”); see also
Rollins v. Wackenhut Servs., Inc., 703 F.3d 122, 130 (D.C. Cir. 2012) (holding that “a bare
request in an opposition to a motion to dismiss—without any indication of the particular grounds
on which amendment is sought—does not constitute a motion within the contemplation of Rule
15(a)”).
         In regards to the merits, the district court did not explicitly address Carson’s request.
Ordinarily, “[w]hile the grant or denial of an opportunity to amend is within the discretion of the
District Court, an outright refusal to grant the leave without any justifying reason appearing for
the denial is not an exercise of discretion; it is merely abuse of that discretion and inconsistent
with the spirit of the Federal Rules.” David v. Alphin, 704 F.3d 327, 343 (4th Cir. 2013). That
said, “a district court’s failure to articulate its reasons for denying leave to amend does not
amount to an abuse of discretion so long as its reasons are apparent.” Matrix Capital Mgmt.
Fund, LP v. BearingPoint, Inc., 576 F.3d 172, 194 (4th Cir. 2009). Furthermore, “when a
complaint is incurable through amendment, dismissal is properly rendered with prejudice and
without leave to amend.” McLean v. United States, 566 F.3d 391, 400 (4th Cir. 2009). Carson
made no proffer to the district court, nor to this Court, of how his complaint could be amended to
overcome the first-to-file bar. See Drager, 741 F.3d at 474; see also Rollins, 703 F.3d at 131
(rejecting a similar argument by noting, in relevant part, that “on appeal [appellant] has not
identified any alleged facts to cure the deficiencies in her complaint”). Thus, any amendment
(Continued)
                                                19
                                               B.

       While the foregoing resolves the jurisdictional issue as to the substantive FCA qui

tam claims, Carson separately pleads a cause of action for retaliation in the termination of

his employment. The FCA prohibits employers from retaliating against any employee

“because of lawful acts done by the employee . . . in furtherance of an action under this

section or other efforts to stop 1 or more violations of this subchapter.” 31 U.S.C.

§ 3730(h)(1). The district court dismissed Carson’s retaliation claim on the same ground

that it dismissed the FCA qui tam claims: the first-to-file rule. However, the first-to-file

rule has no relation to a claim for retaliation.

       We interpret a statute by looking to its text and structure. See T-Mobile S., LLC v.

City of Roswell, 135 S. Ct. 808, 815 (2015) (analyzing the Telecommunications Act by

focusing on “the statutory text and structure, and the concepts that Congress imported

into the statutory framework”); Raplee v. United States, 842 F.3d 328, 332 (4th Cir.

2016) (“When construing a statute, we start with its text.”). A plain reading of the FCA

reveals that the first-to-file rule is subsumed under, and therefore limited to, the “actions

by private persons” provision of § 3730(b).         By contrast, the retaliation action is

contained within a separate subsection, § 3730(h), and is not tied back to subsection (b)

or incorporated by reference. Application of the first-to-file rule is contained solely

within the “actions by private persons” of § 3730(b) and thus only applies to claims



would be futile. See United States ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370,
376 (4th Cir. 2008) (stating that “a district court may deny leave if amending the complaint
would be futile”). Carson’s argument is without merit.


                                               20
covered by that subsection. Under the plain language of the statute, § 3730(h) stands

independently to subsection (b) and deals with an entirely different subject matter:

retaliatory acts as opposed to false claims.

       Considered from another perspective, assuming there is a sufficient basis to

sustain an FCA fraud underlying a plaintiff’s claims, those claims in effect belong to the

Government.     In contrast, the retaliatory claim is personal to the plaintiff, and the

Government has no interest or right to that claim. See Brooks v. United States, 383 F.3d
521, 524–25 (6th Cir. 2004) (noting that § 3730(h) provides a cause of action for the

recovery of “personal injury damages”); see also Smith v. Clark/Smoot/Russell, 796 F.3d
424, 433 (4th Cir. 2015) (instructing that, for a retaliation claim, “a plaintiff must allege

that (1) he engaged in protected activity, (2) the employer knew about the activity, and

(3) the employer took adverse action against him as a result” (emphasis added)).

       It would not make sense to allow only the person who wins the race to the

courthouse on the qui tam claim to have a cause of action for retaliation rather than the

victim of that retaliation. Because qui tam suits are initially filed under seal, plaintiffs are

often unaware upon filing their suit that it may have been preempted by another suit. See

31 U.S.C. § 3730(b)(2) (requiring a qui tam complaint to “be filed in camera, [and]

remain under seal for at least 60 days”). Application of the first-to-file rule to § 3730(h)

claims would have the effect of causing plaintiffs to hesitate to report fraud to their

employers and the Government because, if another suit has already been filed, they will

not have any recourse for retaliatory actions by their employers. This is contrary to the

purpose of the FCA to encourage private citizens to act as whistleblowers when they

                                               21
suspect fraudulent Government claims. See Mann v. Heckler & Koch Def., Inc., 630 F.3d
338, 349 (4th Cir. 2010) (stating that “[t]he purpose of the FCA is to prevent fraud

against the United States” and “the purpose of its anti-retaliation provision is to protect

those employees who take actions to uncover fraud”); see also S. Rep. No. 99-345, at 34

(1986) (recognizing that “few individuals will expose fraud if they fear their disclosures

will lead to harassment, demotion, loss of employment, or any other form of retaliation”

and therefore the FCA “seeks to halt companies and individuals from using the threat of

economic retaliation to silence whistleblowers, as well as assure those who may be

considering exposing fraud that they are legally protected from retaliatory acts”).

       To its credit, Manor Care does not defend the district court’s decision to dismiss

Carson’s retaliation claim under the first-to-file rule. Rather, Manor Care argues that we

should affirm the trial court’s decision on other grounds. We decline to consider those

other grounds as they were never addressed by the district court, which should have that

opportunity in the first instance. Therefore, we vacate the district court’s dismissal of

Carson’s FCA retaliation claim and remand for further proceedings. In doing so, we

express no view on the merits of the other grounds raised by Manor Care regarding

Carson’s retaliation claim.

                                             C.

       Finally, the district court also dismissed the state fraud claims on the basis of the

federal first-to-file rule.   The district court did not support its decision with any

discussion or authority to establish that any of the states apply the FCA first-to-file rule,

or its equivalent, to that state’s statute. As with the FCA retaliation claim, Manor Care

                                             22
does not attempt to defend the district court’s dismissal of the state claims pursuant to the

federal first-to-file rule. 7 Rather, Manor Care offers alternative grounds for affirming the

district court. Again, we decline to consider those grounds on appeal as they were not

addressed by the district court, which should have that opportunity in the first instance,

and we express no view on the merits of those arguments. Therefore, we vacate the

district court’s judgment as to the state claims and remand those claims to the district

court for further proceedings. 8



                                               IV.

       We therefore affirm the district court’s dismissal of Carson’s qui tam action under

the FCA for lack of subject matter jurisdiction, but vacate and remand that part of the

judgment concerning Carson’s retaliation and state fraud claims.

                                                               AFFIRMED IN PART AND
                                                      VACATED AND REMANDED IN PART




       7
          Manor Care does argue that Michigan has a first-to-file bar that operates analogously to
the federal rule. Because the district court did not address this argument, we decline to affirm
the dismissal of the Michigan claim based on this alternative ground, which can be considered by
the district court in the first instance upon remand.
        8
           Because we remand the FCA retaliation claim, the district court may continue to
exercise supplemental jurisdiction over the state claims as it so determines in its discretion. See
28 U.S.C. § 1367.


                                                23